Citation Nr: 1315287	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-39 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for heart condition, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they do not contain any additional evidence relevant to the issue on appeal. 

As discussed in further detail below, the Board is reopening the claim for service connection because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issue are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a heart condition was previously denied in May 2005 by the RO.  The Veteran did not appeal and the decision became final.

2.  The additional evidence presented since the previous final denial raises a reasonable possibility of substantiating the Veteran's claim for service connection.



CONCLUSIONS OF LAW

1.  The May 2005 RO rating decision that denied service connection for a heart condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim for service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim for service connection for heart condition herein is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  Consideration of the merits of the claim is deferred pending additional development consistent with the VCAA.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

The Veteran first sought service connection for a heart condition in March 2005.  The RO denied his claim in a May 2005 rating decision, as it found no link between current cardiovascular complaints and service.  The Veteran did not file an NOD or 

submit additional relevant evidence within one year of that rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2005 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103. 

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  

The evidence considered in the final May 2005 denial consisted of the Veteran's service treatment records (STRs), private treatment records from St. Francis Hospital dated February 2005, VA treatment records dated May 2005, a lay statement from the Veteran's sister dated April 2005, and the Veteran's lay statements.  The basis of the final denial was an absence of evidence that the Veteran's current cardiovascular complaints occurred in or were caused by service.  

Evidence added to the record since the May 2005 rating decision consists of VA treatment records dated from March 2006 to July 2007, a VA examination dated September 2007, lay statements from the Veteran, and duplicates of a November 1979 STR and his sister's April 2005 statement.  With the exception of the duplicate records, this evidence is "new," as it was not previously submitted to agency decision makers.

The newly submitted treatment records include VA treatment notes dated in March 2006 showing that 8 to 9 months prior, the Veteran was found to have a "leaking heart valve" diagnosed as mitral regurgitation and a prolapsed mitral valve.  Over the next 8 or 9 months he blacked out multiple times.  In March 2006 he was diagnosed with severe mitral valve prolapse with severe mitral regurgitation.  As a result, in April 2006, the Veteran underwent surgery for mitral valve repair.  

The Veteran's STRs include several diagnoses of mitral valve prolapse and noted multiple instances of syncopal episodes.  In January 1978 he was placed on limited duty for a diagnosis of Barlow's syndrome and syncopal episodes.  A subsequent cardiology workup, however, noted the diagnosis of mitral dysfunction was questionable.  

The new VA treatment records show that the same cardiovascular diagnosis (mitral valve prolapse) that exists now was also diagnosed in service.  While that diagnosis was ultimately questioned in service, the newly submitted evidence noting the Veteran currently suffers from mitral valve prolapsed manifested by symptoms similar to those noted in service, at a minimum raises a question as to whether the disability in service is related to the present disability.  This evidence is sufficient to trigger the Secretary's duty to assist by providing a medical opinion, and is therefore new and material evidence.  Accordingly, the claim for service connection for a heart condition is reopened.  See Shade, supra.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for heart condition is reopened and to this extent only the appeal is granted.


REMAND

Reopening the claim does not end the inquiry.  Rather, the claim must now be considered on the merits.  For the reasons that follow, the Board finds that the claim must be remanded. 

A March 2006 VA treatment note refers to an emergency room visit in the summer of 2005 wherein the Veteran was found to have a "leaking heart valve" diagnosed as mitral regurgitation as well as a prolapsed mitral valve.  However, the record contains no VA treatment notes dated between May 2005 and March 2006.  Moreover, the most recent VA treatment records in the claims file are dated in 
July 2007 and the Veteran may have received additional treatment in the intervening time.  Therefore, on remand, relevant VA treatment records from the Monroe VA outpatient clinic and Houston VA Medical Center (VAMC) dated from May 2005 to March 2006 and from July 2007 to the present should be obtained for consideration in his appeal.  

In addition, in a VA treatment record dated July 2007 the Veteran requested a document for Social Security disability purposes.  Accordingly, there may be outstanding Social Security Administration (SSA) records that may be relevant to the Veteran's claim.  As there is no actual indication as to which disability the Veteran's SSA claim entailed or whether such claim was actually filed, the Veteran should first be asked to provide this information and if the records exist and would be relevant, such records should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c)(2) (2012).  

Finally, the Board finds that an evaluation by a VA cardiologist would aid in deciding this claim on the merits. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for a heart condition since service.  After securing the necessary release, the RO should request any relevant records identified which are not duplicates of those contained in the file.  

Additionally, obtain VA treatment records from the Monroe VA outpatient clinic and Houston VAMC dated from May 2005 to March 2006 and from July 2007 to the present that are relevant to the Veteran's cardiovascular health.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Request that the Veteran identify whether he filed a claim for Social Security Administration benefits and if so, whether his claim was based on his heart disability.  If so, the RO should request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, the Veteran should be afforded an evaluation by a VA cardiologist.  If an examination is deemed necessary to respond to the request, one should be scheduled. 

The cardiologist must review the claims file, to include the service treatment records, and offer an opinion as to whether the Veteran's current heart condition, including mitral valve repair and mitral regurgitation, are more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) related to his active service.  The cardiologist should address the documented in-service complaints of syncope, chest pain, and diagnoses of mitral valve prolapse and Barlow's syndrome, and explain why these findings are/are not early indicators of his current disability.  The cardiologist must provide the reasoning for the conclusions reached.  

4.  The RO should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


